Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Annual Report of Emergent Group Inc. (the “registrant”) on Form 10-K for the year ended December31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “report”), I, Bruce J. Haber, Chief Executive Officer of the registrant, certify, pursuant to 18U.S.C.§1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1) The report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the registrant. March 23, 2010 /s/ Bruce J. Haber Bruce J. Haber Chief Executive Officer
